UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1017



H. JOHN ROGERS, who sues on his own behalf and
on the behalf of all others similarly
situated,

                                            Plaintiff - Appellant,

          versus


TED PHILYAW, who is sued in his official
capacity as Administrative Director of the
Supreme Court of Appeals of the State of West
Virginia; FRANK JOLLIFFE, the Honorable, who
is sued in his official capacity as chair of
the Committee Reviewing Magistrate Court
Administrative Rule 1; DAVID M. BUZZARD, the
Honorable, all of whom are sued in their offi-
cial capacities as magistrates of the Magis-
trate Court of Marshall County, West Virginia;
MARK A. KERWOOD, the honorable, all of whom
are sued in their official capacities as mag-
istrates of the Magistrate Court of Marshall
County, West Virginia; WILLIAM D. ANDERSON,
the Honorable, all of whom are sued in their
official capacities as magistrates of the
Magistrate Court of Marshall County, West
Virginia; FORREST “MATT” CLARK, the Honorable,
who is sued in his official capacity as Sher-
iff of Marshall County, West Virginia; KEVIN
CECIL, who are sued individually and in their
official capacities as deputy sheriffs, Mar-
shall County, West Virginia; MICHAEL PHILLIPS,
who are sued individually and in their offi-
cial capacities as deputy sheriffs, Marshall
County, West Virginia,

                                           Defendants - Appellees,
          and


JOHN DOE, Nos. 1-3 inclusive; JANE DOE, II,
Nos. 1 & 2,

                                                       Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-97-40)


Submitted:   July 2, 1998                 Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


H. John Rogers, Appellant Pro Se. John M. Hedges, BYRNE & HEDGES,
Morgantown, West Virginia; Mark Edward Kinley, STEPTOE & JOHNSON,
Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     H. John Rogers appeals the district court’s order denying his

request for sanctions following the district court’s decision to

remand the underlying action to state court. We have reviewed the

record and the district court’s opinion and we conclude that the

district court did not abuse its discretion in refusing to grant

sanctions. See Morgan Guar. Trust Co. v. Republic of Palau, 971

F.2d 917, 924 (2d Cir. 1992) (28 U.S.C. § 1447(c) allows a great

deal of flexibility and discretion in ruling on costs and fees).

Accordingly, we affirm the district court’s ruling on this issue.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3